DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 12/04/2020. Claim 1 is currently amended, claims 2-4 and 7-11 are previously presented and claims 5-6 are cancelled.  Accordingly claims 1-4 and 7-11 are examined herein.
Claim Interpretation
Examiner wishes to point out to applicant that claims 1-4 and 7-11 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)). 
Examiner notes that both Wang and Park references in this office action using an interpretation of the art which differs from the interpretation in the final rejection of 09/04/2020. Therefore, the basis of these rejections differs from the basis of the rejections in the final rejection mailed on 09/04/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 2764486 – of record with English Machine Translation Attached) in view Park (US 2012/0322154 – of record).
Note: The examiner has provided an annotated version of Wang’s drawing of Fig. 1 for clarity.


    PNG
    media_image1.png
    744
    730
    media_image1.png
    Greyscale

Regarding claim 1, Wang teaches atomization spray head for preparing particles from supercritical fluid capable of being a bioprinter spray head assembly (see Fig.1; Abstract), comprising: 
an outer nozzle (23) provided with a second channel (24); the outer nozzle comprises a first guide portion and a first body portion connected with the first guide portion (i.e. sealing part 26 for connecting  the first body portion with the first guide portion as depicted by annotated fig.1 above) and an inner nozzle (12) provided with a first material channel (1), and the inner nozzle being coaxially provided within the second channel (see Fig.1; Page 3 of the translation), and the inner nozzle (12) comprises a second guide portion and a first body portion connected with the first guide portion (i.e. sealing part 26 for connecting the first body portion with the first guide portion as depicted by annotated fig.1 above);
wherein an annular space between the outer nozzle (23) and the inner nozzle (12) forms a second material channel (2), and the second material channel (2) surrounds the first material channel (1) at an outlet (i.e. end of channel 1 near h as depicted by Fig.1) of the first material channel (1) to converge a second material sprayed (i.e. fluid from outer channel 2) from an outlet of the second material channel 
wherein the first guide portion and the second guide portion are provided adjacent to an outlet of the spray head, and a first annular space between the first guide portion and the second guide portion is tapered along a direction toward the outlet of the second material channel (see annotated Fig.1 above and Page 3 of the translation).
Wang does not teach a second annular space between the first body portion and the second body portion is at least partially tapered towards a direction of the outlet of the second material channel.
In the same field of endeavor, bio-material discharging devices, Park teaches a double spray nozzle (600) of a cell culture scaffold manufacturing apparatus, comprises an outer nozzle (602) comprises a first guide portion (G1) and a first body portion (B1) connected with the first guide portion; and an inner nozzle (601) a second guide portion (G2) and a second body portion (B2) connected with the first guide portion; and wherein annular space between the first body portion and the second body portion is at least partially tapered towards a direction of the outlet of the second material channel (see annotated Fig. 9 below; [0051], [0105] and [0111-0112]).


    PNG
    media_image2.png
    750
    557
    media_image2.png
    Greyscale


Since Wang teaches that the shape of outer nozzle (23) can be changed to be fit to different material and different grains diameter and the inner nozzle (12) made of taper hole shape to improve the flow velocity and atomizing effect (see Figs.1-2, Page 5, lines 16-18 and 25-30 of the translation of Wang), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the bioprinter spray head assembly taught by Wang with the shape of the second annular space between the first body portion and the second body portion is at least partially tapered towards a direction of the outlet of the second material channel as taught by Park in order to control the In addition, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. (Please see MPEP 2144.04 IV B for further details).
The combination of Wang and Park further teaches an inclination angle of the first guide portion relative to an axis of the outer nozzle (23) is smaller than that of the first body portion relative to the axis of the outer nozzle (see annotated Fig.1, Fig. 2 of Wang; and annotated Fig. 9 above of Park).
Regarding claim 2, the combination of Wang and Park further teaches the bioprinter spray head assembly, further comprising a first material supply pipe (11) and an outer nozzle fixing portion (24), wherein the outer nozzle (23) is detachably connected to the outer nozzle fixing portion (24), and the inner nozzle (12) is detachably connected to the first material supply pipe (11) (see fig.1; Page 3 of the translation).
Regarding claim 3, the combination of Wang and Park further teaches the bioprinter spray head assembly as discussed in fig.1 above.
The combination of Wang and park does not teach the bioprinter spray head assembly comprising a nozzle kit group consisting of a plurality of nozzles of different specifications, wherein the outer nozzle and the inner nozzle are selected from the nozzle kit group. However, since Wang teaches a model could be utilized series of spray nozzles, and the inner nozzles (12) have different diameters (ɸ) and the outer nozzles (23) have different diameters (ø) to obtain parameters such different jet expansion (see fig.1, page 3 of the translation), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the bioprinter spray head assembly as taught by the combination of Wang and Park with a nozzle kit group consisting of a plurality of nozzles of different specifications in order to adjust the state of fluid at the outlet of the mixing, and obtain a final form desired fine particle size (see page 3 of the translation). 
Regarding claim 4, the combination of Wang and Park further teaches the bioprinter spray head assembly, wherein at the outlet of the second material channel (2), an opening of the outer nozzle (23) is lower than that of the inner nozzle (12) (see fig.1).
Regarding claim 7, the combination of Wang and Park further teaches the bioprinter spray head assembly, wherein a portion of the first material channel (1) in the first annular space is elongated, and a 
Regarding claim 8, the combination of Wang and park further teaches the atomization spray head capable of being a bioprinter spray head assembly (cell culture scaffold manufacturing apparatus (800)) (see Figs.8-9 [0011] of Park).
Regarding claim 9, the combination of Wang and park further teaches the bioprinter, further comprising a pressure adjustment device (pressure mean (50)), capable for controlling respective fluid pressures within the first material channel (i.e. the channel formed in inner nozzle 601) and the second material channel (i.e. the channel formed in inner nozzle (602)) (see Figs.1 and 9; [0059] of Park)
 Regarding claim 10, the combination of Wang and park further teaches the bioprinter, further comprising a temperature control device (temperature control means 30), capable for controlling respective temperatures of the first material channel and the second material channel (see figs.1 and 9; [0059])
Regarding claim 11, the combination of Wang and park further teaches the bioprinter, further comprising a position detecting device (moving means 40 controlling a plotting position of the material) capable for judging an initial printing position of the spray head assembly (see figs.1 and 9; [0060]).
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
Applicant argues that Park does not disclose the newly amended limitation “an inclination angle of the first guide portion relative to an axis of the outer nozzle is smaller than that of the first body portion relative to the axis of the outer nozzle” because a first annular space formed between the first guide portion and the second guide portion of park is not a tapered channel. Examiner respectfully submits that upon further consideration of Park (US 2012/0322154 – of record), Examiner interpreting a first guide portion (G1) and a first body portion (B1) as depicted in annotated Fig. 9 above. This configuration allows a first annular space formed between the first guide portion and the second guide portion of park is tapered towards a direction of the outlet, and an inclination angle of the first guide portion relative to an axis of the outer nozzle is smaller than that of the first body portion relative to the axis of the outer nozzle.  In addition, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. (Please see MPEP 2144.04 IV B for further details).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743